Citation Nr: 9932955	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative right knee disability.

2.  Entitlement to an initial compensable evaluation for 
cholecystectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WINTNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant served on active duty from July 1974 to the end 
of July 1997.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from December 
1997.  At that time service connection was established for 
postoperative right knee disability evaluated as 10 percent 
disabling, and for cholecystectomy evaluated as 
noncompensable effective from August 1, 1997.

Before a RO hearing officer in July 1998 the veteran 
indicated that he would be satisfied with a 20 percent rating 
for his right knee disability.

In July 1999 the RO granted an increased evaluation of 20 
percent for the veteran's right knee disability effective 
August 1, 1997 and considered the issue resolved.  However, 
arguments submitted by his representative in September 1999 
expressing disagreement with the 20 percent rating for the 
right knee suggests that the veteran is continuing his appeal 
on that matter. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record the Board notes 
that additional development is needed prior to Board 
consideration of the issues on appeal. Specifically, in his 
substantive appeal filed in March 1998, the veteran requested 
a travel Board hearing at the RO.  On the same date the 
representative stated it was the veteran's desire to have a 
hearing at the local level.  As the Board noted earlier, the 
veteran indeed did present testimony before a hearing officer 
at the RO in July 1998,

In October 1999 the Board sent a letter to the veteran 
requesting that he clarify the nature of the hearing desired 
before the Board.  The letter specified that if he did not 
respond to the letter within thirty days, he would be 
scheduled for a hearing before a travel Member of the Board 
at the RO.  The veteran did not respond to the above 
correspondence.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should make all necessary 
arrangements to provide the veteran a 
hearing before a travel Member of the 
Board at the RO.  A copy of the notice to 
the appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate consideration, if in order.  The Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

